                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


DON NEWBY,

       Petitioner,

V.                                                                    Civil Action No,3:18CV714

HAROLD CLARKE,

       Respondent.

                                  MEMORANDUM OPINION


       Petitioner, a Virginia state prisoner proceeding pro se, submitted a 28 U.S.C. § 2254

petition. By Memorandum Order entered on January 11, 2019, the Court directed Petitioner,

within eleven (11) days of the date of entry thereof, to pay the $5.00 filing fee or explain any

special circumstances that would warrant excusing payment of the filing fee. The Court warned

Petitioner it would dismiss the action if Petitioner did not pay the filing fee or explain any special

circumstances that would warrant excusing payment of the filing fee. More than eleven(11)days

have elapsed since the entry of the January 11, 2019 Memorandum Order and Petitioner has not

responded. Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

        An appeal may not be taken from the final order in a § 2254 proceeding unless a judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate ofappealability will

not issue unless a prisoner makes "a substantial showing of the denial of a constitutional right."

28 U.S.C. § 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate

whether(or,for that matter, agree that)the petition should have been resolved in a different manner

or that the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack

V. McDanieU 529 U.S. 473, 484 (2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4
(1983)). No law or evidence suggests that Petitioner is entitled to further consideration in this

matter. A certificate of appealability will be denied.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                                    Is!
                                                    John A. Gibney, Jr.
Date: ^                                             United States District Judge
Richmond, Virginia ^
